Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.255 Page 1 of 11
                                                                                      FILED
                                                                               2021 MAR 2 AM 9:54
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT

                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


  LORI STEWART,
                                                     MEMORANDUM DECISION AND
        Plaintiff,                                   ORDER GRANTING DEFENDANT’S
                                                     MOTION TO DISMISS
  v.

  MOUNTAINLAND TECHNICAL                             Case No. 20-cv-00086-JNP
  COLLEGE,
                                                     District Judge Jill N. Parrish
        Defendant.



                                         INTRODUCTION

        Before the court is a Motion to Dismiss (ECF No. 20) filed by Defendant Mountainland

 Technical College (“Mountainland” or “Defendant”). Plaintiff Lori Stewart (“Stewart” or

 “Plaintiff”) filed an Amended Complaint (ECF No. 17) asserting four causes of action against

 Mountainland: (1) discrimination in violation of the Americans with Disabilities Act (“ADA”), 42

 U.S.C. § 12101 et seq.; (2) retaliation in violation of the ADA; (3) discrimination in violation of

 the Rehabilitation Act, 29 U.S.C. § 701 et seq.; and (4) retaliation in violation of the Rehabilitation

 Act. Mountainland moves to dismiss Stewart’s first and second causes of action under Federal

 Rule of Civil Procedure 12(b)(1), arguing that it is entitled to immunity under the Eleventh

 Amendment and that this court therefore lacks subject-matter jurisdiction over Stewart’s first two

 claims. For the reasons set forth herein, the court GRANTS Mountainland’s Motion.
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.256 Page 2 of 11




                                           BACKGROUND

           Mountainland is an accredited, public technical college that belongs to the Utah System of

 Technical Colleges and the Utah System of Higher Education. Mountainland hired Stewart in 2003

 as a Program Director for its apprenticeship program. Stewart suffers from blepharospasm, a

 condition that causes the muscles in her eyelids to involuntarily spasm and close her eyelids

 uncontrollably. “The condition also causes pain, fatigue, and hypersensitivity to certain types of

 light.” ECF No. 2 at 8. Stewart asserts that she made various requests to Mountainland for

 accommodations related to her disability, including changing the kind of lights used in her office

 and in the hallways, which she alleges were met with hostility and ignored or denied. She

 ultimately involved legal counsel. Her counsel, after warning Mountainland that it would do so,

 filed a charge with the Utah Antidiscrimination and Labor Division (“UALD”) and emailed a

 notarized copy to Mountainland on February 28, 2019. Later that same day, Mountainland

 terminated Stewart.

           Stewart alleges that Mountainland terminated her employment due to her disability or

 because she requested accommodations for her disability in violation of both the ADA and

 Rehabilitation Act. She also alleges that her termination was a result of having filed a charge with

 the UALD, also in violation of the ADA and Rehabilitation Act. In the Motion before the court,

 Mountainland does not address the substance of these allegations, but rather asserts that it is

 immune, under the Eleventh Amendment, from suits brought under the ADA. 1 The court addresses

 Mountainland’s Eleventh Amendment immunity argument in the sections to follow.




 1
     It does not argue that it is immune to the claims brought under the Rehabilitation Act.
                                                    2
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.257 Page 3 of 11




                                       LEGAL STANDARD

        “[O]nce effectively asserted[,] [Eleventh Amendment] immunity constitutes a bar to the

 exercise of federal subject matter jurisdiction.” Williams v. Utah Dep’t of Corr., 928 F.3d 1209,

 1213 (10th Cir. 2019) (alterations in original) (citation omitted). Federal Rule of Civil Procedure

 12(b)(1) provides for dismissal of an action from federal court for lack of subject-matter

 jurisdiction. FED R. CIV. P. 12(b)(1). When a party moves to dismiss an action under Rule 12(b)(1),

 it “mount[s] either a facial or a factual attack. A facial attack assumes the allegations in the

 complaint are true and argues they fail to establish jurisdiction.” Baker v. USD 229 Blue Valley,

 979 F.3d 866, 872 (10th Cir. 2020) (citations omitted). “A factual attack goes beyond the

 allegations in the complaint and adduces evidence to contest jurisdiction.” Id. The court may

 consider relevant evidence in adjudicating a factual attack on subject-matter jurisdiction. Id.

                                           DISCUSSION

        Mountainland moves to dismiss this action on the grounds that it is an arm of the state of

 Utah and is therefore entitled to immunity from a suit for money damages under the Eleventh

 Amendment. Stewart responds that Mountainland’s motion was not timely filed, that

 Mountainland has not offered sufficient evidence to establish that is an arm of the state, and that

 Mountainland waived any claim to immunity by participating in the litigation until now. The court

 will address each of these arguments in turn.

 I.     Timeliness of Filing

        The court first turns to Stewart’s argument that Mountainland’s Motion must be denied

 because it was not timely filed. She points to Rule 12(b)—which provides that a “motion asserting

 any of [the defenses listed in Rule 12(b)] must be made before pleading if a responsive pleading

 is allowed”—and argues that because Mountainland filed an Answer (ECF No. 26) to the
                                                  3
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.258 Page 4 of 11




 Complaint, the present Motion must be denied as untimely. Mountainland responds by pointing to

 the fact that Stewart has filed an Amended Complaint (ECF No. 17). Mountainland argues that the

 filing of the Amended Complaint mooted Mountainland’s Answer and effectively reset the clock

 for Rule 12(b) motions.

        The Court agrees with Mountainland. “[I]t is well established that an amended complaint

 ordinarily supersedes the original and renders it of no legal effect.” Davis v. TXO Prod. Corp., 929

 F.2d 1515, 1517 (10th Cir. 1991) (citations omitted). Stewart filed her Amended Complaint on

 August 5, 2020. This rendered the initial complaint “of no legal effect” and afforded Mountainland

 21 days to file a responsive pleading or a motion to dismiss. See FED. R. CIV. P. 12(a)&(b).

 Mountainland filed the present Motion on August 14, 2020, well within this 21-day period. The

 court therefore concludes that the Motion was timely filed.

 II.    Eleventh Amendment Immunity

        The Eleventh Amendment bars suits against states in federal court unless the state has

 waived immunity or Congress has properly abrogated it. See Lapides v. Bd. of Regents of Univ.

 Sys. Of Ga., 535 U.S. 613, 618 (2002) (citations omitted); Seminole Tribe of Fla. v. Florida, 517

 U.S. 44, 55 (1996). Eleventh Amendment immunity extends to “arms of the state.” Id. The Tenth

 Circuit has explained:

                To determine whether an entity is an arm of the state[,] “we engage
                in two general inquiries. [T]he court first examines the degree of
                autonomy given to the agency, as determined by the characterization
                of the agency by state law and the extent of guidance and control
                exercised by the state. Second, the court examines the extent of
                financing the agency receives independent of the state treasury and
                its ability to provide for its own financing. The governmental entity
                is immune from suit if the money judgment sought is to be satisfied
                out of the state treasury.”



                                                  4
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.259 Page 5 of 11




 Sturdevant v. Paulsen, 218 F.3d 1160, 1164 (10th Cir. 2000) (quoting Watson v. Univ. of Utah Med.

 Ctr., 75 F.3d 569, 574–75)) (second alteration in original). When engaging in these “general

 inquiries,” courts examine four factors: “(1) the characterization of the governmental unit under

 state law; (2) the guidance and control exercised by the state over the governmental unit; (3) the

 degree of state funding received; and (4) the governmental unit's ability to issue bonds and levy

 taxes on its own behalf.” Id. at 1166 (citations omitted). While courts consider these factors, the

 overarching consideration is the “fundamental distinction . . . between alter egos or

 instrumentalities of states on the one hand, and political subdivisions such as cities and counties

 on the other.” Id. at 1170.

        A.      Evidence that Mountainland is an Arm of the State

        Stewart concedes that the first factor above is satisfied because Mountainland is a member

 of the Utah System of Technical Colleges and of the Utah System of Higher Education. See UTAH

 CODE §§ 53B-2a-101, 105. But she argues that Mountainland has not offered sufficient evidence

 to establish the final three factors. Specifically, Stewart argues that Mountainland provides no

 evidence regarding how much control the state exercises over Mountainland’s budgets, staffing,

 or curriculum, how Mountainland’s board is appointed, or what percentage of Mountainland’s

 funding comes from the state as opposed to other sources.

        The court disagrees and finds that Mountainland has offered sufficient evidence as to the

 contested factors. In its Motion, Mountainland cites to the relevant sections of Utah Code that

 outline how Mountainland’s board is appointed (the majority of its members are appointed by the

 Governor with the advice and consent of the Utah Senate, see id. § 53B-2a-108) and how its budget

 is to be submitted for approval by the state. Id. § 53B-7-101. In short, Mountainland is governed

 and funded in the same way Utah’s universities and colleges are governed and funded. The Tenth
                                                 5
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.260 Page 6 of 11




 Circuit has held consistently and repeatedly that state universities and colleges are arms of their

 respective states, including those in Utah. See, e.g., Watson, 75 F.3d at 574–77 (University of Utah

 and its medical center held to be arms of the state); Innes v. Kan. State Univ. (In re Innes), 184 F.3d

 1275, 1278 (10th Cir. 1999) (Kansas State University held to be arm of Kansas); Univ. of Tex. at

 Austin v. Vratil, 96 F.3d 1337, 1340 (10th Cir. 1996) (University of Texas held to be arm of Texas);

 Seibert v. State of Okla. Ex rel. Univ. of Okla. Health Scis. Ctr., 867 F.2d 591, 594 (10th Cir. 1989),

 overruled on other grounds by Fed. Lands Legal Consortium ex rel. Robart Estate v. U.S., 195

 F.3d 1190 (10th Cir. 1999) (University of Oklahoma Health Sciences Center held to be arm of

 Oklahoma).

        In holding that a Colorado community college was an arm of the state, the Tenth Circuit in

 Sturdevant explained:

                Because of the open-ended nature of the arm-of-the-state analysis,
                it is easy to become caught up in the minutiae of state law, such as
                the extent of control over the Board by the executive and
                legislature . . . and the proportional sources of the Board's funding.
                These details, however, must not eclipse a fundamental
                distinction . . . between alter egos or instrumentalities of states on
                the one hand, and political subdivisions such as cities and counties
                on the other.

 218 F.3d at 1170 (emphasis added). Instead of engaging in a detailed exploration of these minutiae,

 the Sturdevant court pointed to the several occasions, cited above, on which the Tenth Circuit had

 found state universities and colleges to be arms of the state. This holds true even when the entity

 in question received less than five percent of its operating income from the state. Watson, 75 F.3d

 at 575–76 (finding the University of Utah Medical Center to be an arm of the state). The inverse

 is also true—the Sturdevant court noted that the Tenth Circuit has consistently found local school

 districts not to be arms of the state, even when they were “largely dependent on state funding and


                                                   6
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.261 Page 7 of 11




 subject to state control.” 218 F.3d at 1170. Thus, while state control and funding are factors courts

 may consider, they do not cause courts to depart from the general rule that state universities and

 colleges are arms of the state and local school districts are not. Based on the foregoing, the court

 concludes that Mountainland is an arm of the state and is therefore shielded from suit in this court

 under the Eleventh Amendment.

        B.      Waiver of Immunity

        Despite its Eleventh Amendment protection, Mountainland may still be amenable to suit if

 it waives its immunity. States may waive their Eleventh Amendment immunity by choosing to

 invoke the jurisdiction of a federal court (by, for example, removing a state-court case to federal

 court) or by otherwise “unequivocally” expressing their consent to submit to federal jurisdiction.

 Arbogast v. Kan. Dep’t of Labor, 789 F.3d 1174, 1182 (10th Cir. 2015). Stewart argues that by

 participating in the litigation to this point, including by responding to Stewart’s charge with the

 EEOC, answering Stewart’s initial Complaint, and by failing to otherwise notify Stewart of its

 planned immunity defense during the attorney planning meeting, the discovery process or in its

 Rule 26 disclosures, Mountainland unequivocally manifested its intent to waive its immunity and

 litigate this case on the merits. Mountainland responds that its answer to the EEOC charge is

 irrelevant to the question of immunity in this case. It also contends that the other actions Stewart

 cites as evidence of Mountainland’s waiver of immunity were rendered moot when Stewart filed

 her amended complaint.

        The court agrees with Mountainland that its answer to Stewart’s EEOC charge is not

 relevant to the question of waiver. The court disagrees, however, that Stewart’s Amended

 Complaint rendered moot all of Mountainland’s conduct prior to the filing of the Amended

 Complaint. While it is true, as explained above, that the Amended Complaint mooted
                                                  7
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.262 Page 8 of 11




 Mountainland’s initial Answer and Motion to Dismiss, it does not follow that Mountainland’s

 litigation conduct to that point was also somehow erased. The question of whether Mountainland,

 through Mountainland’s conduct, unequivocally evinced an intent to waive its Eleventh

 Amendment immunity presents a question of fact. Evidence of such intent is not wiped away

 because Stewart filed an amended complaint. 2 However, as explained below, the court is not

 persuaded that Mountainland’s conduct in this case sufficed to constitute a waiver of its Eleventh

 Amendment immunity.

         Stewart cites Hill v. Blind Indus. & Servs. of Md., 179 F.3d 754, 758 (9th Cir. 1999) for the

 proposition that a state waives its Eleventh Amendment immunity by participating in litigation in

 a such a way that is “incompatible with an intent to preserve the immunity.” The Ninth Circuit in

 that case wrote:

                 We see no valid reason why a party should belatedly be permitted to
                 assert Eleventh Amendment immunity. A party knows whether it
                 purports to be an “arm of the state,” and is capable of disclosing
                 early in the proceedings whether it objects to having the matter heard
                 in federal court. Timely disclosure provides fair warning to the
                 plaintiff, who can amend the complaint, dismiss the action and refile
                 it in state court, or request a prompt ruling on the Eleventh
                 Amendment defense before the parties and the court have invested
                 substantial resources in the case . . . . If a state or state agency elects
                 to defend on the merits in federal court, it should be held to that
                 choice the same as any other litigant.

 Id. at 757–58 (emphasis added). The Hill court went on to hold that the defendant in that case

 waived its Eleventh Amendment immunity by substantially participating in the litigation and

 waiting to assert its immunity defense until the first day of trial. Id. at 763.



 2
  For example, in the scenario where a state clearly waives immunity by removing a case to federal
 court, the fact that a plaintiff later amends her complaint would have no bearing on the state’s prior
 unequivocal waiver of immunity (its decision to remove to federal court).
                                                     8
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.263 Page 9 of 11




        But the Ninth Circuit’s decision in Hill is not binding on this court, and even if it were

 binding, the facts of this case are clearly different from those in Hill. Here, Mountainland filed an

 initial motion to dismiss (ECF No. 13), raising its immunity defense just two months after it filed

 its initial Answer. At that time, all that had transpired in the case were an attorney planning meeting

 and the entry of an initial scheduling order. See ECF Nos. 11 & 12. Other than initial disclosures,

 no discovery had taken place. Rather than waiting for the court to rule on Mountainland’s first

 motion to dismiss, Stewart amended her complaint to add claims under the Rehabilitation Act,

 which are not subject to Eleventh Amendment immunity. While Mountainland could have filed its

 motion to dismiss two months earlier, any potential prejudice to Stewart was remedied when she

 filed her Amended Complaint.

        The Court is also unpersuaded by Stewart’s waiver argument and the Ninth Circuit’s

 decision in Hill because the weight of authority, including Tenth Circuit precedent, holds that a

 state does not waive Eleventh Amendment immunity by failing to raise it early in the litigation

 process. In Cisneros v. Wilson, 226 F.3d 1113, 1117 (10th Cir. 2000), abrogated on other grounds

 by Bd. of Trs. Of Univ. of Ala. v. Garrett, 531 U.S. 356 (2001), the Tenth Circuit considered the

 defendant’s Eleventh Amendment immunity defense even though it was not raised for the first

 time until oral argument on appeal. It explained that even under such circumstances, “Supreme

 Court precedent and decisions of this court establish that deciding the Eleventh Amendment issue

 is not beyond our jurisdictional grasp and that the issue should be decided.” Id.; see also Richins

 v. Indus. Const., Inc., 502 F.2d 1051, 1056 (10th Cir. 1974) (posing the question, “[c]an the

 Eleventh Amendment be waived by the attorney general of the state entering an appearance and

 litigating in the case?” and answering that “it cannot . . . absent some extraordinarily effective

 waiver.”). The Cisneros court cited the Supreme Court’s decisions in Ford Motor Co. v. Dep’t of
                                                   9
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.264 Page 10 of 11




 Treasury, 323 U.S. 459, 466–67 (1945), overruled on other grounds by Lapides, 535 U.S. 613; and

 Edelman v. Jordan, 415 U.S. 651, 677–678 (1974), both of which concluded that a state may raise

 an Eleventh Amendment immunity defense for the first time on appeal. Neither of the defendants

 in those cases were deemed to have waived their Eleventh Amendment immunity by virtue of

 having defended the case on its merits. 3

        Finally, the court’s conclusion that Mountainland did not waive its Eleventh Amendment

 Immunity is also supported by the fact that a state’s Eleventh Amendment immunity effectively

 acts as a bar to a federal court’s subject-matter jurisdiction; therefore, the issue may be raised at

 any point in the litigation. FED. R. CIV. P. 12(h)(3). Previously, there existed some confusion in the

 Tenth Circuit over whether a state’s Eleventh Amendment immunity deprives a federal court of

 subject-matter jurisdiction or whether it merely acts as an affirmative defense. See Fent v. Okla.

 Water Res. Bd., 235 F.3d 553, 558 (10th Cir. 2000) (“We have noted ‘it is unclear whether the

 Supreme Court would consider Eleventh Amendment immunity to be an affirmative defense or a

 jurisdictional bar (which nonetheless can be waived) . . . .”’ (quoting Archuleta v. Lacuesta, 131

 F.3d 1359, 1362 (10th Cir. 1997)). The tension existed because, unlike subject-matter jurisdiction,

 Eleventh Amendment immunity may be waived and courts need not raise it sua sponte. Id. But the

 Tenth Circuit resolved this tension more than two decades ago by stating that “once effectively

 asserted such immunity constitutes a bar to the exercise of federal subject matter jurisdiction.” Id.



 3
  At oral argument, counsel for Mountainland admitted that Mountainland’s failure to raise an
 Eleventh Amendment immunity defense earlier was due to an oversight by counsel. Thus, even if
 a state could waive immunity by participating in litigation and defending on the merits, it is
 doubtful that a mistake by a staff attorney in the Utah Attorney General’s office would suffice to
 constitute the unequivocal expression of consent required to waive the state of Utah’s Eleventh
 Amendment immunity. See, e.g., Ford Motor, 323 U.S. at 469 (explaining that Indiana Attorney
 General was unauthorized to waive that state’s immunity).
                                                  10
Case 2:20-cv-00086-JNP-DBP Document 25 Filed 03/02/21 PageID.265 Page 11 of 11




 at 559. This suggests that while courts need not raise the issue sua sponte, they may entertain a

 motion raising Eleventh Amendment immunity at any point in the litigation.

                                 CONCLUSION AND ORDER

        For the foregoing reasons, the court GRANTS Defendant’s Motion to Dismiss. Plaintiff’s

 first and second causes of action are DISMISSED WITH PREJUDICE. Plaintiff’s third and fourth

 causes of action remain pending before the court.



               DATED March 2, 2021.

                                             BY THE COURT



                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                11
